 554DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) Post at its facility in Kansas City, Missouri, copies of the attached noticemarked "Appendix.' 12Copies of said notice, to be furnished by the Regional Di-rector for the Seventeenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receipt thereof, andmaintained by it for a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that such notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Seventeenth Region, in writing, within20 days from the date of receipt of this Decision, what steps the Respondent hastaken to comply herewith?2 If this Recommended Order is adopted by the Board, the words "A Decision and Order"shall be substituted for the words "The Recommended Order of a Trial Examiner" in thenotice.In the further event that the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the words "A Decree of the United States Court of Appeals,Enforcing an Order" shall be substituted for the words "A Decision and Order "'If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, as to what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, you are notified that:WE WILL NOT refuse to bargain collectively in good faith with AmericanFederation of Television and Radio Artists, Kansas City Local,as the exclu-sive bargaining representative of all our announcers and newsmen, by refusingto furnish to said Union exact copies of contracts entered into by us with individ-ual employees within the unit represented by said Union, includingthe namesof said employees and the consideration provided in each of said contracts.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their rights guaranteed in the Act.WE WILL furnish to the above-named Union or its agents, upon request, exactcopies of contracts entered into by us with individual employees within the unitrepresented by said Union, including the names of said employees and theconsideration provided in each of asid contracts.KCMO BROADCASTING,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialEmployees may communicate directly with the Board's Regional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City, Missouri, Telephone No. Balti-more 1-7000, Extension 2732, if they have any question concerning this notice orcompliance with its provisions.International Union of Operating Engineers,Local 513, and itsagent,Lester StraughanandLong Construction Company.Case No. 14-CB-100J.December 23, 1963DECISION AND ORDEROn March 27, 1963, Trial Examiner Phil W. Saunders issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-145 NLRB No. 57. INT'L UNION OF OPERATING ENGINEERS, LOCAL 513555from and take certain affirmative action, as set forth in the attachedIntermediate Report.Thereafter, the Respondents and the GeneralCounsel filed exceptions to the Intermediate Report, and the GeneralCounsel filed a, supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner except as herein modified.TILE REMEDYThe Trial Examiner recommended,inter alia,that the Board orderRespondent Union to make whole employees James Battles, Jr., D. E.Denham, Willie Turner, Roy Garrett, and Hobson Garrett for lossof wages resulting from their inability to work because of the injuriessuffered as a result of the unlawful acts of Respondent and those forwhose conduct Respondent is responsible.'We do not adopt thisrecommendation for the following reasons.Existing Board precedent goes counter to the Trial Examiner'srecommendation.Where, as here, a union in violation of Section8 (b) (1) (A) interferes with an employee's right of ingress to his placeof employment, the Board in the past has not included a provisionfor backpay as part of its remedial order, as it 'customarily does insituations where a union has caused an employer to discriminate withrespect to an employee's terms of employment.'Without now decid-ing whether such a result is or is not required by any lack of statutoryauthority, we nevertheless believe it would not effectuate the policiesof the Act for the Board to award back-pay or other compensatoryrelief in such situations.We are dealing here with conduct which, though violative of theAct, is not beyond the reach of State power. The Act generallypreempts State authority with respect to conduct within its purview.However, it does not preempt State authority to deal with breachesof the peace stemming from the use of force and violence in labordisputes.'The States can act to enjoin such conduct,4 and they canremedy the consequences of such conduct 5 It is thus apparent thatIHe recommendedagainst including medical expenses in such order on the basis of hisbelief thatsuch itemsof recoveryare beyond the scope of present Board remedial orders.3ColonialHardwood,84 NLRB 563;West Kentucky CoalCo., 92NLRB 916;BitnerFuelCo, 92 NLRB 953;Harry GriffenTrucking,114 NLRB 1494;International TerminalOperatingCo,114 NLRB1563;Local983,United Brotherhood of Carpenters,115NLRB 1123.8United Construction Workers v.Laburnum,347 U S. 656;UnitedAutomobileWorkersv.Russell,356 U.S. 634.And seeBuilding Trades Council v. Garmon,359 U S. 236.4Youngdahl v. Rainfair,355 U.S. 131.iUnited ConstructionWorkers v. Laburnum,supra; UnitedAutomobileWorkers v.Russell,supra. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe lack of a Board order, awarding backpay to employees unable towork because of injuries resulting from this unlawful conduct, willnot leave such employees without redress against those responsible fortheir injuries.In these circumstances we conclude that it best effectuates the policiesof the Act not to extend the scope of our remedial order beyond thatof the traditional cease-and-desist order for the following reasons :(1)The cease-and-desist order, in conjunction with the utilization ofthe contempt procedures provided in the Act, is well designed toprevent the recurrence of the unfair labor practices and to vindicatepublic rights; (2) to the extent that the Board has power to awardbackpay to employees injured by Respondent's violent conduct, suchpower derives from the effect of such conduct on the employee'semployment relationship; yet the employee's loss of pay may be onlya small part of the total required to make him whole, which totalmay well include medical expenses as well as compensation for physi-cal injury and pain and suffering; (3) to the extent that satisfactionof individual claims which are primarily private in nature may alsoserve to further the public interest in obtaining the peaceful resolu-tion of labor disputes, such interest is equally well served by the in-dividual's resort to those remedies traditionally used to process claimsresulting from another's tortious conduct; (4) the numerous and com-plicated factual questions involved in settling such claims are not suchquestions as fall within the Board's special expertise, but do fall withinthe special competence of judge and jury; and (5) in our opinion, ourexercise of such authority as may reside in the Board to award com-pensatory relief might well exert an inhibitory effect on the exerciseof State authority, and would, in any event, complicate and confusethe issue, to the possible detriment of the employees whose rights weseek toprotect.ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the following modifications :(1)Substitute for the first paragraph therein the followingparagraph:Upon the entire record in this case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that Respondent,International Union of Operating Engineers, Local 513, its offi-cers, agents, and representatives, successors, and assigns, includingLester Straughan, shall :(2)Delete paragraph 2(b).e6In the notice attached to the Intermediate Report marked "Appendix,"delete the lastparagraph,beginning with the words"WE WILL make whole," and add a space for theseparate signature of Respondent Lester Straughan. INT'L UNION OF OPERATING ENGINEERS, LOCAL 513557INTERMEDIATE REPORTSTATEMENT OF THE CASEThe unfair labor practice charges in this proceeding were filed on September 10and 27, 1962, and the complaint was issued October 31, 1962.This case was heard by Trial Examiner Phil W. Saunders in Farmington, Mis-souri, on January 15 and 16, 1963.The General Counsel and Long ConstructionCompany, herein called the Company or Charging Party, and International Unionof Operating Engineers,Local 513,and its agent,Lester Straughan,herein calledthe Respondents or the Union,were represented by counsel and all parties par-ticipated fully in the hearing.The General Counsel and the Charging Party sub-mitted briefs, andtheyhave been given due consideration by me in arriving at myfindings and recommendations.Reserved rulings are disposed of in accordancewith the following findings of fact and conclusions of law.'In substance the complaint alleges that the Respondents restrained and coercedemployees of the Company in that on July 14, 1962,2 a group of men came to theCompany's work project with Respondent Straughan and there assaulted,inflictedbodily injury on, threatened,and intimidated employees of the Company. It isalleged that by such conduct the Respondents attempted to cause the Company todiscriminate in regard to terms or conditions of employment or hire or tenure ofits employees because of their nonmembership in the Respondent Union, or becauseof failure to obtain approval of their employment with the Company from theRespondents.The above is alleged to be unfair labor practices within the meaningof Section 8(b)(1)(A)and Section 2(6) and(7) of the Act.The complaintfurther alleges that on or about July 9 and 14,the Respondents attempted to causethe Company to discharge,lay off, or otherwise discriminate against employeesof the Company because they had failed to obtain the approval of their employ-ment from the Respondents,or because of their lack of membership in the Respond-entUnion.It is therefore alleged that the Respondents attempted to cause theCompany to discriminate against its employees in violation of Section 8(a)(3) ofthe Act, and engaged and are engaging in unfair labor practices within the meaningof Section 8(b) (2) of the Act.FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCharles L. Long is and has been at all times material herein an individualproprietor doing business under the trade name of "Long ConstructionCompany."At alltimes material herein the Company has maintained its principal office andplace of business in the city of Memphis,State of Tennessee,and is and has been atall times material herein continuously engaged at said place of business in the busi-ness of providing road construction and earthmoving and related services.Anually,the Company in the course and conduct of its business operations performs servicesvalued in excess of$50,000 in States of the United States other than the State ofTennessee.The parties admit the foregoing facts and concede that the Companyis engaged in commerce within the meaning of Section2(6) and (7)of the Act, andI so find.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Operating Engineers,Local 513, is conceded to be alabor organization within the meaning of the Act,and I so find.3III. THE UNFAIR LABOR PRACTICESA. Background and initial eventsThe record reveals that the Company was the low bidder on a levee repair jobat a river project in the vicinity of Advance,Missouri, and a contract was let to theCompany by the U.S.Corps of Engineers on November 1, 1961.The credibletestimony shows that within 30 to 40 days thereafter Lester Straughan,acting asagent of the Union,talked to Charles Long, head of the Company involved herein.Straughan then wanted to know when the Company would start the levee job, and1General Counsel's motion to correct the transcript,which Is unopposed by Respondents,Is hereby granted2All dates are 1962 unless specifically stated otherwise' It was also stipulated and admitted that the Respondent,Lester Straughan,Is a busi-ness representative of the Union,and as such is authorized to speak and act on its behalf. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDhow Long was planning on getting his employeesStraughan was informed thatthe Company would like to get the men at the jobsite, but when informed thatthe work would start in July, Straughan then told Long that all his operators wouldbe working at this time, and the conversation was terminated by Straughan tellingLong to bring all the men he could, and the Union would try to furnish what theycouldThis record further shows that in the last weeks in June or in early July, as thepreliminary clearing at the jobsite began, Straughan visited the jobsite on two oc-casions.Straughan introduced himself on the first occasion to Robert Lewellen.who was then in charge of the company operations, and Straughan then mentionedto Lewellen "about using some of his men out there."On the second occasion.Straughan stated to Lewellen that he wanted some of his men on the job, thatLewellen could also contact Mr. Below, a steward of the Union, told Lewellenthat he wanted a contract, that the Company was not to hire anyone unless it didso through the Union, and further informed Lewellen that he wanted control ofthemen that were hired, and that Local 513 had reputation of being "tough "Lewellen informed Straughan that he had no authority to make any contract withhim, and that Straughan should contact Charles Long.James Battles, who replaced Lewellen as the Company's job foreman on theproject during the first week in July, credibly testified that Straughan again ap-peared at the jobsite and inquired of Battles if he had hired any men.Upon beinginformed that he had, Straughan then asked Battles if the men were out of Local 513,and also suggested that the machines working on the project be stopped to ascertainif the employees were from his unionBattles then informed Straughan that hehad no such authority and for him to contact Mr Long .4 The record establishesthat about this time employee Willie Turner walked up, and Straughan then askedBattles if Turner was working for the Company, and upon being informed that hewas, Straughan then stated, "Well, somebody will get him inside of 24 hours."Atthe time Battles and Straughan engaged in the above conversation the Companyhad six or seven employees working at the jobsiteBattles further stated that hethen hired other employees, but did not call or contact the Union in so doing. Inthis respect the record shows that prior to July 14, the Company hired about 40employees, and it further appears that at least some of these men were union mem-bers.Itwas established, however, that these employees were hired without goingthrough the Union, and there is no credible testimony that the Company or any ofits agents asked Straughan to refer men to the job or agreed that he should do so,and Straughan was not entitled to exercise any control over the jobsThe mostthat can be said from the credited testimony is that Straughan made an initial offerto the Company to supply some men, but certainly this offer was most indefinite anduncertain. and was never accepted or ratified, nor did the Company ever make anyfurther efforts in respect to this proposal.B The events on July 14The clear preponderance of credited testimony in the record establishes that about7:15 on the morning of July 14, 75 to 100 men including Straughan, and hereinreferred to as the group, appeared at the jobsite near Advance, Missouri.Thisgroup of men then proceeded from the highway where their cars were parked, tothe immediate vicinity or area where some employees of the Company were work-ing, and the following events then took place.Straughan, the leader of the group, initially walked over to employee Ray Garrettand "grabbed" him, and with 40 or 50 men of the group following, Garrett was takendown by the equipment shop where he was assaulted and knocked unconscious.5Employee Denham was told to come out from under the machine he was working on,and when he did so he was struck.Denham then started for a house trailer parkednear the project but was again struck or hit two or three times, and when he reachedthe trailer Denham was then assaulted by several men in the group and was knockedunconscious.6Foreman Battles attempted to assist Denham when he was assaultednear the trailer, but about this time employee Seabaugh came up and hit Battleswith a pair of "knuckles." 7After this encounter Battles joined his father who was4 Straughan was unable to contact Long, and admittedly had only the initial conversa-tion with Long, as aforestated5 As a result of this beating Ray Garrett spent 4 days in the hospital, sustained a brokenjaw in two places, had to have false teeth, and could not return to his job until September 9° See General Counsel's Exhibit No 4, as to Denham's facial appearance after his beating7 Seabaugh had been hired by the Company as an employee, but onJuly14, lie joinedthe group that inflicted the assaults.Seabaugh was it member of the UnionBattles INT'L UNION OF OPERATING ENGINEERS, LOCAL 513559a short distance from the trailer, and who was at this time being shot at by somemen of the group.After Battles warned his father not to shoot at the group withthe shotgun, he then returned to the trailer, and after telling someone in the groupto leave his wife and children alone, he was struck, and as Battles stated, "Heknocked the devil out of me and that put me under the weather " Battles furthertestified that at this time there were 40 or 50 of the group around the trailer, and theothers were scattered around the equipment.At one stage during the fighting em-ployee Willie Turner attempted to escape from the scene of violence, but as he wasabout to reach the road Straughan said, "Catch him, don't let him get away."Straughan's instructions were carried out and Turner was then "beat up," 8 and toldnot to come back.The record also shows that during this encounter between thegroup and company employees, Hobson Garrett ran up to the scene where his boyRay Garrett was being assaulted, as aforestated, and about the time he arrived tohelp his son Hobson Garrett was struck and knocked out.9C The Union's defenseThe sole defense put forth by the Union and Straughan is that there is noliability for the incidents of July 14 because Lester Straughan was not present at thescene of the fighting. In short, the Respondents knew nothing about the wholeaffray.In support of this contention the Respondents offered several witnesseswho testified that Straughan was in Farmington, Missouri, on the morning in question,and, therefore, could not have been at the project site near Advance, Missouri.Chief of Police Saling of Farmington testified that about 8 o'clock on the morningof July 14, he had noticed Straughan at Barwick's filling station in Farmington, andthat Straughan had "shouted" at him when he had driven by in the police car.Saling stated that he then waved at Straughan, but "wondered what he was soundingoff at."Sating fixed the time of 8 o'clock on the basis of his usual functions andhabits which he generally performs at this time of the day.Oliver Barwick testifiedthat at 7:15 a in. on July 14 Straughan was at his filling station in Farmington tohave his pickup serviced.On cross-examination Barwick admitted that it probablywas 8 o'clock when Straughan came into his filling station.The Respondents thenproduced testimony through Bill Tinker to the effect that shortly after 7 a.m., onJuly 14, he had a conversation with Straughan at Barwick's station in Farmington.Cecil Santoyo, who works at the filling station, testified that Straughan's car wason the grease rack about 7.30 a.m. on July 14. Straughan himself testified that hearrived at the station on July 14 a few minutes after 7 to have his car serviced, andthat he stayed there for about an hour until the car was finished.On the basisof my observations of the witnesses, their demeanor, and for the reasons givenbelow, I reject the testimony of the Respondent's witnesses.General Counsel's witnesses Battles, Denham, Turner, Ray Garrett, and Jamesall credibly testified that they had specifically observed Straughan at the worksite onJuly 14.10And, as aforestated, the reliable evidence showed that Ray Garrett wasgrabbed by Straughan himself when the group initially entered the work area, andit should also be noted that Battles and Denham had seen Straughan at the projecta few days earlier.iiChief of Police Saling testified as to no unusual circumstanceswhich caused him to recall either the date or the exact time he allegedly sawStraughan at the filling station.Saling's testimony showed that he had a veryflexible and variable time schedule for his morning rounds in dealing with trafficmatters, and especially so on a Saturday morning.Attention is further called to thefact that Saling saw Straughan only after Straughan shouted at him, and Saling thenadmittedly wondered what he was "sounding off at."From this record it appearsclear to me that Straughan was thereby attempting to establish an alibi, and thatthe actual time of this incident was somewhat later in the morning than the originalestimate by Chief Saling.The operator of the filling station, Oliver Barwick, gavestated in his testimony that practically all of the men in the group had brass knucklesand pistols.8 See General Counsel's Exhibit No. 59Hobson Garrett lost 30 days from work due to this incident, and also had doctor bills10Melvin James was called as a rebuttal witness, and lie also credibly testified thatStraughan was present at the project on July 14 James and Battles stated that they alsosaw Bill Tinker at the site on July 14"It was admitted that Strauglian did not actually inflict any of the physical beatingshimself, and it is also admitted that on July 14, he was not continually observed through-out each and every assault It is further noted that Straughan has a physical appearanceeasily recognized-from my observation lie is about 6 feet 3 inches tall, and weighs atleast 250 pounds. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDan affidavit to the Board,12 and by his statements in the same he could not rememberthe specific Saturday in which Straughan was at his station, but further stated thatthe time was about8 a m.13In Barwick's testimony at the hearing before me hethen specifically recalled and stated that Straughan was at his station about 7:15a.m. on the Saturday of July 14. In cross-examination he then placed the time at8 a.m. It appears clear to me that Barwick's numerous inconsistent statementsdiscredit his testimony, and it further appears to me from this record that thefinancial aspects of Straughan's continued goodwill and his business at the fillingstation also played some part in Barwick's most recent recollections.On cross-examination, Cecil Santoyo-one of Barwick's helpers at the filling station-did notrecall the date or the month that Straughan came into the station.This recordshows that the Respondent's witness, Bill Tinker, a member of Local 513, testifiedin a previous Board hearing and admitted that his testimony of the time elementtherein involved was 2 hours in error.14Tinker also testified that as an equip-ment superintendent for another construction company he hires men throughStraughan, and my overall evaluation and observation is that their amicable andmutual business interests had a considerable bearing as to Tinker's testimony. Inaddition to the above I credit the testimony of Battles and James that Tinker wasalso a participant in the violence at the jobsite on July 14.15From the total aspects of this record it appears clear to me that Straughan alsoattempted to establish his alibi through Barwick, Tinker, and Santoyo.However,as I pointed out, their testimony lacks certain elements of authenticity when closelyexamined, and all three of them have some financial or other motive or reason tobe biased in favor of Straughan.Attempts were made also to establish the distancebetween Farmington and the jobsite near Advance where the violence on July 14took place.Saling stated that the distance between Farmington and Advance wasabout 45 miles. Straughan placed the approximate distance at 85 miles.16Regard-less of the exact mileage between the two places, and assuming that the testimonygiven by the Respondents' witnesses does refer to July 14, it is still entirely possible,from the events in this record, for Straughan to have been at the jobsite at 7:15 a.m.,to have left immediately after the group violence, and then to have arrived inFarmington later the same morning.As previously stated, the testimony thatStraughan was in Farmington as early as 7:30 or 8 a.m. on July 14 was completelydiscredited, and I have rejected the same.In accordance with the above, I find that Straughan was present at the jobsitewhen the violence took place. In short, Straughan functioned in his capacity as abusiness representative; he thus maintained a position of authority as the on-the-jobrepresentative and agent of the Union. In these circumstances, the Union is re-sponsible for the conduct and misconduct of its agent whose power it has created,and whom it has clothed with at least apparent authority, if not actual authority,to represent it at the job level.17The Union, having created the agent's power in thisregard, must take the responsibility when this power is wrongly used.The presenceof Straughan, his grabbing and leading of Ray Garrett to be assaulted, his directionor instruction to the group not to let Turner get away, his presence near the assaulton Denham, his presence during the whole affray where he could not help but seethe beatings on the others, and his failure to take any disciplinary action againstanyone in the group,18 all can be analogized to the numerous cases establishingunion responsibility for violence committed in the presence of, or at the direction of,or ratified by, agents of a union.'2 General Counsel's Exhibit No 613 Barwick also stated in his affidavit that he thought Chief of Police Saling drove byabout 9 am140 T page 16515 It is noted also in Straugban's testimony that he had an alleged argument at the fill-ing station on July 14 with a local man by the name of RansonThe Respondents did notcallRanson to testify.16 The distance recorded on road maps between Farmington and Advance is about 78miles.17N L R B v Brewery and Beer Distributor Drivers, etc, Local 830, IBT (DelawareBeer DistributorAssn.), 281 F 2d 319, 321-322 (C A3) ; NLRB v. International Long-shoremen's & Warehousemen's Union, Local 10 (Pacific Maritime Assn.),283 F. 2d 558,563-565 (C.A9) ; Truck Drivers and Helpers Local 728, IBT v. N L R.B. (Genuine PartsCo ), 265 F. 2d 439, 443 (CA. 5), cert denied, 361 U S 917.11There is no evidence in this record to indicate that Straughan did anything at anytime to discourage the violence. INTEL UNION OF OPERATING ENGINEERS, LOCAL 513561D. Final conclusionsUnder the provisions of Section 8(b)(1)(A) of the Act, it is an unfair laborpractice for a labor organization or its agents to restrain or coerce employees inthe exercise of the rights to refrain from engaging in a strike or other concertedactivities.In this case the record shows that Straughan's statements to Lewellenand Battles, that he wanted to control the jobs, and that the Company was not tohire anyone unless the Union approved, establishes that Straughan was attemptingto discriminate against employees, or applicants for employment, on the basis ofwhether or not the employees had been referred to the job through the Union andStraughan.From the latter part of June until July 14 Straughan tried, unsuccessfully,to establish control over the jobs.Unable to accomplish his aims peaceably throughLewellen, Battles, and Charles Long, Straughan resorted to force on July 14.Themass assault by the Union's agent, Straughan, and the group who accompanied himon July 14 as aforestated, was coercion and restraint in a futile and extreme form onthe company employees because they had exercised their Section 7 rights to obtainemployment without clearance from or memberships in the Union.19 This conductwas the clearest possible demonstration and warning of the type of physical violencethe Respondents would exert against anyone-employees as well as employers-refusing to cooperate with the Respondents.Having found that Agent Straughanwas present at the jobsite and the scene of the assaults on July 14, with no evidenceof any attempt on his part to counter or prevent the incidents, or to protest againstthem, I find that the Respondents are liable, and that their conduct was clearly vio-lative of Section 8 (b) (1) (A) of the Act 20Under the provision of Section 8(b) (2) it is an unfair labor practice for a labororganization or its agents to cause or attempt to cause an employer to discriminateagainst an employee in violation of Section 8(a)(3) of the Act. It is not requiredthat the attempted discrimination be directed against specific employees.Neitheris the finding of a violation of Section 8(a)(3) by the employer a prerequisite forfinding that a labor organization has violated Section 8(b) (2) by attempting to causethe employer to discriminate in violation of Section 8(a)(3).The test is whetherthe discrimination, if consummated by the employer, would have been a violationof Section 8(a)(3)21To find an 8(b)(2) violation there is also no requirement ofany existing hiring agreement, contract, or understanding between the parties,22although the Union here, in the course of its initial contacts with the employer, er-roneously proceeded under the impression that the Union had some legitimate interestin the selection of employees.The record is clear that shortly after work began on the project, Straughan, theUnion's business agent, arrived on the site and demanded of Foreman Lewellenthat his, Straughan's, workers be placed on the job, that Straughan wanted controlof the employees, and that there was to be no hiring unless the Union was firstcontacted.Lewellen then stated to Straughan that he had no such authority and forhim to contact Charles Long. Straughan then again visited the worksite after Battleshad taken over as foreman and further inquired whether the Company was hiringemployees.Straughan also attempted to ascertain if the employees then workingwere from Local 513, and when he found out that Willie Turner was an employee,stated, "Well, somebody will get him inside of 24 hours." The Company's work onthe project was then interrupted on July 14 when Straughan led a group of his mento the site and inflicted the brutal assaults and beatings heretofore described.Fromthe above facts it is obviously apparent that this type of conduct by the Respondentwas specifically designed and calculated to bring pressure or coercion against theCompany to force or require it to hire members of Local 513.Had the Companyyielded to this pressure and coercion brought against it, and discharged any of itsemployees already hired, or refused to hire others in order to favor members of theUnion, such conduct would have been, under the circumstances here, an unfairlabor practice by discrimination in regard to hire or tenure of employment, or otherterms and conditions of employment, to encourage membership in a particular labororganization.19 It is clear from the Board's decisionand the language of Section 8(b) (1) (A) that theAct regards violence in any form as coercive.20The record shows that at the time in question at least employees Denham, Turner,Payton. and Battles' father, who was a watchman, were nonunion company employees.21United Association of Journeymen, etc (Carrier Corporation),112 NLRB 1385, 1398.See footnotes 4, 5, and 6"2Plumbers and Steamfitters Union Local100, etc(Beard PlumbingCompany),128NLRB 398.734-070-64-vol. 14 5--3 7 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDItmight be argued here that the initial contact by Straughan with the Companywas merely a request of an employer to engage in the Union's proposal to hire theirmen, and, therefore, amounts to no more than an attempt to persuade, and hencenot violative.However, when a union implements such a request by resortingtopressurewithmob assaults upon working employees, it constitutes, in myopinion, the clearest kind of a direct attempt to cause discrimination within themeaning of Section 8(b) (2).We have here in at least one instance a specific state-ment to Foreman Battles by Straughan that nonunion employee Willie Turner wouldbe soon taken care of, and then subsequent physical violence on several employeesincluding Turner to make certain that the Union's prior demands in hiring throughStraughan would be complied with.Certainly the earlier demands made byStraughan at the jobsite to Lewellen and Battles to hire through him established themotives for the violence that occurred on July 14, as absolutely no other evidenceof motives appears in this record. In the concluding aspects of this case it appearsclear to me that the Union's objective was not simply to encourage the Companyto hire its members, but in the final analysis to seek the ouster of nonunion employees.I find from a preponderance of the evidence, and upon the entire record in thiscase, that Respondents engaged in unfair labor practices violative of Section 8(b) (2)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Employer described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent Union and Respondent Straughan have engagedin unfair labor practices, it will be recommended that they cease and desist there-from and take certain affirmative action designed to effectuate the policies of the Act.Having found that the said Respondents attempted to cause the Charging Com-pany to discriminate against its employees engaged in the levee repair project inthe vicinity of Advance, Missouri, I shall recommend that the Respondents notify,inwriting, the Charging Company that it has no objections to their hiring andemploying workmen without regard to membership or nonmembership in the Union,or any other labor organization.Since the unlawful conduct of the Respondents,found herein, indicates a purpose to limit the lawful rights of employees, and thatthe danger of their further commission is reasonably foreseeable, it will be recom-mended that the Respondents cease and desist from in any manner restraining andcoercing employees in the exercise of rights guaranteed by the Act.Since, as has been found, the Respondents were responsible for the violence onJuly 14 at the worksite resulting in personal injuries to employees Roy Garrett, D. E.Denham, James Battles, Jr., Willie Turner, and Hobson Garrett, thereby incapacitat-ing and so depriving these individuals of their employment, it will be recommendedthat the Respondents make whole the above five for any loss of pay they may havesuffered by reason of the Respondents' illegal conduct, during the period from July14, 1962, to the day or date on which these said individuals were physically able tobe reinstated to their former or substantially equivalent positions.The method ofcomputing backpay shall be in the manner consistent with Board policy set out inF.W. Woolworth Company,90 NLRB 289,Crossett Lumber Company,8NLRB440, and interest as computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.23In addition to the above the General Counsel asks that the five discriminatees,and the victims of the Union's assaults, be reimbursed for their medical expensesincurred in the treatment of their injuries.Being unaware of any Board precedentat this time awarding such expenses, I reject the General Counsel's proposal in thisrespect.As far as I can determine, Section 10(c) of the Act, which gives Board23I am fully aware that the complaint in this case did not specifically name the abovefive discriminateesHowever, as aforestated, the incidents involving these individuals werefully explored and litigated at the bearing, and under such circumstances there needs nocitation of authority to demonstrate that the Respondents are, therefore, responsible tothem.This record shows that due to his injuries Roy Garrett did not resume his employ-ment until September 9, and because of injuries received Hobson Gariett lost 30 days ofemployment INT'L UNIONOF OPERATING ENGINEERS, LOCAL 513563authority to award backpay to employees where necessary to effectuate the purposesof the Act,isnot an express grant of exclusive jurisdiction superseding commonlaw actions,by either an employer or an employee,to recover damages caused bytortious conduct.The Board's power to award affirmative relief under Section 10(c)ismerely incidental to the primary purpose of the Act to prevent unfair laborpractices,and is certainly not intended to award full compensatory damages forinjuries caused by wrongful conduct.Furthermore,it has been well established thatthe employee's right to recover in a State court for all damages caused him by suchtortious conduct is readily available,and is not preempted by any recovery under thisAct.24In short,the employees involved herein can recover under State laws formedical expenses,pain and suffering,and also property damages, if any.As far asI am able to determine such items of recovery are now beyond the scope of presentBoard remedial orders.Upon the foregoing findings of fact,and the entire record in this case,Imake thefollowing:CONCLUSIONS OF LAW1.Long Construction Company is an employer within the meaning of the Act.2. International Union of Operating Engineers,Local 513, is a labor organizationwithin the meaning of Section 2(5) of the Act; and Lester Straughan is its businessagent.3.By restraining and coercing employees in the exercise of rights guaranteed bySection 7of the Actthe Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(b) (1) (A) of the Act.4.By attempting to cause Long Construction Company to discriminate in regardto the hire or tenure of employment or other terms or conditions of employmentof company employees in violation of Section 8(a)(3) of the Act, RespondentUnion and Respondent Lester Straughan,itsagent,have engaged in unfair laborpractices within the meaning of Section 8(b) (2) of the Act5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it ishereby recommended that International Union of Operating Engineers,Local 513,and its officers,representatives,successors, assigns, and agents, including LesterStraughan,shall:1.Cease and desist from:(a)Causing or attempting to cause, in any manner,Long Construction Com-pany, its officers,agents, successors,and assigns,to discriminate against employeesor applicants for employment in violation of Section 8(a) (3) of the Act.(b) Physically assaulting employees or threatening them with physical assaultfor exercising their right to refuse to engage in union activities.(c) In any manner restraining or coercing the employees of or applicants foremployment with Long Construction Company in the exercise of their right to en-gage in or refrain from engaging in any or all of the activities guaranteed by Sec-tion 7 of the Act, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which I deem necessary to effectuatethe policies of the Act:(a)Notify Long Construction Company, in writing,that it has no objections tothe hiring and employment of workmen by the Company,including Roy Garrett,Denham, Turner,Battles, and Hobson Garrett, to perform the job on projects ofLong Construction Company without regard to membership or nonmembership inInternational Union of Operating Engineers,Local 513, or any other labor organiza-tion, and furnish copies of such notification to the respective five individuals namedabove.24 It might well be argued to the Board,with some authority,that equitable principlesunder the aggravated circumstances in this particular case demand a remedy of medicalexpenses for Injuries inflicted.Apparently the General Counsel also bases his contentionon the principles that the Board has a right to draw on "enlightenment gained from ex-perience"in fashioning remedies(N.L.R.B v. Seven-Up Bottling Co.344 U.S. 344), thatthe remedy involving backpay factors is entrusted to the Board's discretion,and the re-covery asked for here is not speculative in that the medical expenses for each individualinvolved can be specifically ascertained and determined. 564DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Make whole James Battles, Jr., D. E. Denham, Willie Turner, Roy andHobson Garrett for any loss of pay each may have suffered because of the discrimi-nation against them, in the manner set forth in the section of this report entitled"The Remedy."(c) Post in conspicuous places at the office, hiring hall, and meeting places ofthe Respondent Union in Farmington, Missouri, copies of the attached notice marked"Appendix." 25Copies of said notice to be furnished by the Regional Directorfor the Fourteenth Region, shall, after being duly signed by official representativesof the Respondent, be posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter in conspicuous places, includ-ing all places where notices to its members are customarily posted.Reasonablesteps shall be taken by the Respondent labor organization to insure that said noticesare not altered, defaced, or covered by any other material.(d)Mail signed copies of the notice to the Regional Director for the FourteenthRegion, for posting by Long Construction, said Company willing, at all locationswhere notices to the Company's employees are customarily posted.(e)Notify the Regional Director for the Fourteenth Region, in writing, within20 days from the date of receipt of this Intermediate Report, what steps it has takento comply herewith.26It is further recommended that unless within 20 days from the date of receiptof this Intermediate Report, the Respondent notifies said Regional Director, inwriting, that it will comply with the foregoing recommendations, the Board issuean order requiring the Respondent to take the aforesaid action.25 In the event this Recommended Order is adopted by the Board, the words "A Decisionand Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order "2e If this Recommended Order is adopted by the Board, this provision shall be modifiedto read. "Notify the Regional Director for the Fourteenth Region, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXTo ALL MEMBERS OF INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 513,AND TO ALL EMPLOYEES OF LONG CONSTRUCTION COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT physically assault employees or threaten them with physicalassault when they exercise their right to refrain from joining the Union or anyother labor organization.WE WILL NOT cause or attempt to cause Long Construction Company todiscriminate against employees or applicants for employment in violation ofSection 8 (a) (3) of the Act.WE WILL NOT in any manner restrain or coerce employees in the exerciseof the rights guaranteed them in the National Labor Relations Act, as amended,except as a condition of employment as provided for in Section 8 (a) (3) of theAct.WE WILL notify Long Construction Company, in writing, that we have noobjections to the Company hiring and employing workmen on projects of LongConstruction Company without regard to membership or nonmembership inInternationalUnion of Operating Engineers, Local 513, or any other labororganization.WE WILL make whole employees Roy Garrett, D. E. Denham, James Battles,Jr.,Willie Turner, and Hobson Garrett for any loss of pay they may havesuffered from July 14, 1962, until their reinstatement.INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL 513,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica- INTERNATIONAL HOD CARRIERS, ETC., LOCAL 916565tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 4459Federal Building,1520Market Street,St.Louis,Missouri,Telephone No. Main1-8100, Extension 2142, if they have any question concerning this notice or compli-ance with its provisions.InternationalHod Carriers,Building and Common LaborersUnion of America,Local 916, AFL-CIOandOwen Langston.Case No. 14-CB-998. December 03, 1963DECISION AND ORDEROn December 20, 1962, Trial Examiner Eugene E. Dixon issued hisIntermediateReport in the above-entitled proceeding, finding that theRespondenthad engaged in andwas engagingin certain unfair laborpractices,and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the General Counsel and the ChargingParty filedexceptionsto the Intermediate Report and supportingbriefs. The Respondent filed no exceptions.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications.THEREMEDYThe Trial Examiner recommended,inter alia,that the Board orderthe Respondent to reimburse the victims of Respondent's assault formedicalexpenditures incurred in the treatment of their injuries, butdeclined to recommend that the nonstriking employees be made wholeby Respondent for the loss of pay they incurred during the period theyremained -away from work because of fear generated by the Respond-ent's illegalconduct.For the reasons set out inInternational Union ofOperating Engineers, Local 513, and its agent, Lester Straughan(Long Construction Company),145 NLRB 554, issued this day, weconcur in the Trial Examiner's recommendation that backpay notbe awarded in thiscase,and we further find it inappropriate for likereasons toaward reimbursement for medical expenses resulting fromRespondent's illegal activity.We therefore do not adopt the TrialExaminer's recommendation relating to the medical expense remedy.145 NLRB No. 58.